DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Amendments filed on 08/16/2022.  
This action has been made FINAL. 
Response to Arguments
Applicant’s arguments with respect to the previous rejection of claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 7-10 are objected to because of the following informalities:  
Claim 7 recites “The computer-implemented method for classifying …”.  However, the examiner suggested for the claim preamble to recite as “A computer-implemented method for classifying …”.  
Claim 9 recites “The computer-implemented system for classifying …”.  However, the examiner suggested for the claim preamble to recite as “A computer-implemented system for classifying …”.  
The dependent claims are objected for depending upon an objected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “all possible combinations” in claim 7 is a relative term type of claim limitation which renders the claim indefinite. The term “possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 7 and 9 recites “engineering the features of input list as described in step d”.  However, the claim fails to disclose how to execute the step of “engineering”.  It is unclear to the examiner what exactly happens during the step of “engineering”.  Therefore, this claim is rendered as indefinite.
The dependent claims are rejected for depending upon a rejected base claim.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of classifying a list of users into age distribution classes, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
(a) receiving, by a machine learning training model, a raw training dataset of users containing at least first names and ages; 
(b) generating, by a machine learning feature engineering module, new datasets from subsets of original dataset comprised of different age distributions to cover all possible combinations of shares of defined age brackets from the raw dataset; 
(c) assigning, by a machine learning feature engineering module, a predicted age to each list entry in each generated dataset, predicted age is generated by 
(i) determining number of births for each year of each name in the list using number of births from names birth data for a given first name and year and adjusted by survival rate for a given year calculated from life tables; 
and (ii) generating predicted age for each list entry by determining weighted arithmetic mean age using number of births for each age, determined in (i), as weights;
(d) generating, by a machine learning feature engineering module, a new training dataset with features engineered from each subset to create predicted age distributions by dividing number of list entries in each defined age bracket by total number of all list entries using predicted age assigned to users at step (c); so as to have predicted age distributions mapped to actual age distributions; 
(e) training, by a machine learning training module, a machine learning model with predicted age distributions as input variables and actual age distribution from initial data set as output classes; 
(f) receiving, by a machine learning classification module, an input list containing at least first names; 
(g) assigning, by a machine learning feature engineering module, a predicted age to each list entry as described in step (c) 
(c) engineering, by a machine learning feature engineering module, the features of input list as described in step (d); and 
(d) classifying, by a machine learning classification module, input list into age distribution class using a trained machine learning model to get actual age distribution of the list.

After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of classifying a list of users into age distribution classes is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  
The limitation of classifying a list of users into age distribution classes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
 That is, other than reciting “computer generated” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claims are directed to an abstract idea. (Step 2A Prong One: Yes)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements, such as “determining number of births for each year of each name in the list using number of births from names birth data for a given first name and year and adjusted by survival rate for a given year calculated from life tables” and “training, by a machine learning training module, a machine learning model with predicted age distributions as input variables and actual age distribution from initial data set as output classes”.  Both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 20170032398 in view of Attia, US 20200397313.
Claim 7:
Li discloses a computer-implemented method for classifying list of users into age distribution classes (See Li Abstract & Paragraph 0048).  Li failed to discloses survival rate.  However, Attia teachings of “estimated survival rates, and for presenting information about such estimates.” in paragraph 0050 discloses the Applicant’s claim language of “survival rate”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Li by the teachings of Attia to enable improved estimating of survival rate through machine learning models more effectively (See Abstract).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as estimating age prediction.  This close relation between both of the references highly suggest an expectation of success.
As modified:
The combination of Li and Attia discloses the following:
(a) receiving, by a machine learning training model (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), a raw training dataset of users containing at least first names and ages (“In the step 303, the input module 101 acquires a plurality of consumption data of a plurality of users” See Li Figure 3, Item 303 & Paragraph 0068); 
(b) generating, by a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), new datasets from subsets of original dataset comprised of different age distributions to cover all possible combinations of shares of defined age brackets from the raw dataset (“In the step 305, the calculating module 111 generates training data and test data. In the step 307, the calculating module 111 calculates the number of the users of the training data in a plurality of predetermined age brackets” See Li Figure 3, Item 305 & Paragraph 0068); 
(c) assigning, by a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), a predicted age to each list entry in each generated dataset, predicted age is generated by (See Li Paragraph 0042, 0048-0049)
(i) determining number of births for each year (See Li Paragraphs 0052-0056) of each name in the list using number of births from names birth data for a given first name and year and adjusted by survival rate for a given year calculated from life tables (“estimated survival rates, and for presenting information about such estimates.” See Attia Paragraph 0050); 
and (ii) generating predicted age for each list entry by determining weighted arithmetic mean age using number of births for each age, determined in (i), as weights(“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0042, 0048-0049);
(d) generating, by a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), a new training dataset with features engineered from each subset to create predicted age distributions by dividing number of list entries in each defined age bracket by total number of all list entries (“age brackets can be divided” See Li Paragraph 0029) using predicted age assigned to users at step (c); so as to have predicted age distributions mapped to actual age distributions (See Li Paragraph 0092); 
(e) training, by a machine learning training module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), a machine learning model with predicted age distributions as input variables and actual age distribution from initial data set as output classes (“an input module for acquiring a plurality of consumption data” See Li Paragraph 0014; 0036; 0068); 
(f) receiving, by a machine learning classification module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), an input list containing at least first names (“an input module for acquiring a plurality of consumption data” See Li Paragraph 0014; 0036; 0068); 
(g) assigning, by a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), a predicted age to each list entry as described in step (c) (See Li Paragraphs 0029; 0042; 0048-0049)
(c) engineering, by a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), the features of input list as described in step (d) (See Li Paragraphs 0014; 0036; 0068); and 
(d) classifying, by a machine learning classification module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), input list into age distribution class using a trained machine learning model to get actual age distribution of the list (See Li Paragraphs 0029; 0042; 0048-0049).
Claim 8:
The combination of Li and Attia discloses:
(a) assigning, by a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), a new predicted age to each list entry in input list, new predicted age is generated by (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049)
(i) determining number of births for each year of each name in the list using number of births from names birth data for a given first name and year, adjusted by survival rate (“estimated survival rates, and for presenting information about such estimates.” See Attia Paragraph 0050) for a given year calculated from life tables and additionally adjusted by classified age distribution in step (d) of claim 7 as weights for each defined age bracket (“age brackets can be divided” See Li Paragraph 0029); 
and (ii) generating predicted age for each list entry by determining weighted arithmetic mean or median age using number of births for each age, determined in (i), as weights (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049); 
(b) assigning, by a machine learning feature classification module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), the respective age bracket according to the newly assigned predicted age to each list entry (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049).
Claim 9:
Li discloses a computer-implemented system for classifying list of users into age distribution classes; the system consists of at least one processor, memory storing instructions executed by the processor and storage modules to store data (See Li Abstract & Paragraph 0048).  Li failed to discloses survival rate.  However, Attia teachings of “estimated survival rates, and for presenting information about such estimates.” in paragraph 0050 discloses the Applicant’s claim language of “survival rate”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Li by the teachings of Attia to enable improved estimating of survival rate through machine learning models more effectively (See Abstract).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as estimating age prediction.  This close relation between both of the references highly suggest an expectation of success.
As modified:
The combination of Li and Attia discloses the following:
(a) a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm) programmed to: 
(i) generating a new training dataset with features engineered from each subset to create predicted age distributions by dividing number of list entries in each defined age bracket (“age brackets can be divided” See Li Paragraph 0029) by total number of all list entries using predicted age assigned to users at step (c); so as to have predicted age distributions mapped to actual age distributions (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049); 
(ii) assigning a predicted age to each list entry in each generated dataset, predicted age (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049) is generated by determining number of births for each year of each name in the list using number of births from names birth data for a given first name and year and adjusted by survival rate (“estimated survival rates, and for presenting information about such estimates.” See Attia Paragraph 0050) for a given year calculated from life tables; and generating predicted age for each list entry by determining weighted arithmetic mean age using number of births for each age, determined above, as weights (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049); 
(iii) engineering the features of each subset to create predicted age distributions by dividing number of list entries in each defined age bracket (“age brackets can be divided” See Li Paragraph 0029) by total number of all list entries using predicted age assigned to users (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049); (b) a machine learning training module programmed to (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm): 
(i) receiving a raw training dataset of users containing at least first names and ages (“In the step 303, the input module 101 acquires a plurality of consumption data of a plurality of users” See Li Figure 3, Item 303 & Paragraph 0068); 
(ii) training a machine learning model with engineered features as input variables and actual age distribution from initial data set as output classes (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm); 
(c) a machine learning classification module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm) programmed to: 
(i) receiving an input list containing at least first names (“an input module for acquiring a plurality of consumption data” See Li Paragraph 0014; 0036; 0068); 
(ii) classifying input list into age distribution class using a trained machine learning model to get actual age distribution of the list (“the established models are used to classify tuples whose categories are not known into one or several categories. The use of the models to perform the categorization requires the estimation of the predictive correct rate of the categorization models” See Li Paragraph 0048).
Claim 10:
The combination of Li and Attia discloses:
 (a) a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm) programmed to: 
(i) assigning, by a machine learning feature engineering module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm), a new predicted age to each list entry in input list, new predicted age is generated by (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049)
determining number of births for each year of each name in the list using number of births from names birth data for a given first name and year, adjusted by survival rate (“estimated survival rates, and for presenting information about such estimates.” See Attia Paragraph 0050) for a given year calculated from life tables and additionally adjusted by classified age distribution in step (d) of claim 7 as weights for each defined age bracket; and generating predicted age for each list entry by determining weighted arithmetic mean or median age using number of births for each age, determined above, as weights (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049);  
(b) a machine learning classification module (See Li Paragraph 0005 Note: This passage teaches a “Naïve Bayes Algorithm”, wherein this type of algorithm is a machine learning algorithm) programmed to: 
(i) assigning the respective age bracket according to the newly assigned predicted age to each list entry (“predicting all of the user data satisfying the model characteristics through the models to finally obtain massive data of the age brackets of the users” See Li Paragraphs 0049).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10929772 discloses user age bracket module 102 can implement a single machine learning model to predict age divisions for users in different regions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 19, 2022